Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
1.	Claims 1-9 are pending.  Claims 1, 8, and 9 are independent.

Rejection under 35 U.S.C. 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-2 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi (US 2014/0209653 A1).
Regarding claim 1, Kikuchi discloses a paper conveyance device that takes in paper placed on a placement section into a conveyance path in units of one sheet and conveys the paper along the conveyance path (Fig. 6, steps S12-S17, para 0051-0056), the paper conveyance device comprising: 
a width dimension detector (sheet edge detection sensors 41 and 43) that detects a width dimension which is a dimension in a direction perpendicular to a conveyance direction of the paper placed on the placement section (Fig. 6, steps S12-S14, para 0051-0052);
a tilt degree detector that detects a tilt degree of the paper being conveyed along the conveyance path, with respect to a basic posture of the paper (Fig. 6, steps S14-S16), 
a stopper that stops conveyance of the paper when a result of detection by the tilt degree detector exceeds a threshold value (threshold value in step S16 YES) (steps S16 YES to S17 of Fig. 6); and
a threshold value setter that sets the threshold value on a basis of a result of detection by the width dimension detector (see Table 1, page 7).

Regarding claim 2, the claim does not define “size” or “size detector”.  The claimed size detector is met by the calculator at step S15 that uses the detection results from sheet edge detection sensors (41 and 41) to calculate the first skew amount meets the claimed size detector (see paras 0051 and 0052, Fig. 6, steps S12-S15).  

	Claim 9 is rejected as being a method claim corresponding to rejected apparatus claim 1.

Rejection under 35 U.S.C. 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (US 2014/0209653 A1) and well-known art.
	Regarding claim 8, Kikuchi, discussed above for apparatus claim 1 and method claim 9, does not disclose “a computer-readable storage medium storing control program ……”.  The claimed procedures correspond to the steps of method claim 9.
	However, implementing the method in form of a computer program and storing it on a (non-transitory) storage medium to enable easy handling of the method would have been obvious to one of ordinary skill in the art. 

Allowable Subject Matter
6.	Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.	The following is an examiner’s statement of reasons for allowance: 
	The limitations of claims 3-7 are not taught by Kikuchi (US 2014/0209653 A1), the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUKFAN LEE whose telephone number is (571)272-7407. The examiner can normally be reached M-F: 10 a.m. - 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUKFAN LEE/Primary Examiner, Art Unit 2674